Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2021.
Examiner notes that applicant has cancelled previous claims 1-7, and has submitted claims 8-25.  Applicant himself withdraws claims 11 and 12.  Examiner withdraws claim 10, as the description in the specification of “c- shaped portion” is utilized for figure 25b, which is not elected; therefore claim 10 is withdrawn.

Drawings
The drawings are objected to because applicant’s elected figure 24c has part number 2402 pointing to two different things.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claim 17 is objected to because of the following informalities:  Applicant claims “the closure mechanism” referring to “a closing mechanism” in claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 19, applicant concludes with “latch closes the gap to form the bracelet”.  Examiner notes that applicant has not previously claimed “bracelet” in any form.  Does applicant intend to claim a bracelet?  Or that the chains are of a length sized to encircle a wrist?  Or does applicant intend to claim “bracelet” in the preamble?  Or that the latch closes the gap to keep all rings on the ring element?  Examiner assumes that applicant intends “latch closes the gap to keep all rings within the ring element”.  


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 13-14 are rejected under 35 U.S.C. 102a1 as being anticipated by 6675611 Hunter.
Regarding claim 8, Hunter discloses an item of jewelry (necklace) comprising: 
a clasp 10 adapted to hold one or more rings (round wire); 
a first chain (oblong chain 14) having two ends, a first ring at one end of the first chain and a second ring at the other end of the first chain (annotated below), the first and second rings being connected to the clasp (figure 2); and 

    PNG
    media_image1.png
    317
    609
    media_image1.png
    Greyscale
a second chain having two ends (round chain 14), a third ring at one end of the second chain and a fourth ring at the other end of the second (annotated below), the third and fourth rings being connected to the clasp.
Regarding claim 9, Hunter discloses the item of jewelry of claim 8, wherein the clasp has a ring element 16 and a closing mechanism (annotated above).



Regarding claim 14, Hunter discloses the item of jewelry of claim 8, wherein the item of jewelry is a necklace (figure 1).


    PNG
    media_image2.png
    754
    560
    media_image2.png
    Greyscale
Claim(s) 16, 17, 21-23 are rejected under 35 U.S.C. 102a1 as being anticipated by 2014/0047865 Bixby.
Regarding claim 16, Bixby discloses an item of jewelry comprising: 
a clasp 10 having a ring element 12 and a closing mechanism 14 (figure 1), wherein the ring element is circular shaped; and 
a plurality of chains (figure 3) connected to the clasp.

Regarding claim 17, Bixby discloses the item of jewelry of claim 16, wherein: the ring element 12 includes a gap (between ends 18 and 16) and a latch 14 adapted to open and close the gap, the latch being the closure mechanism (figure 1).



Regarding claim 22, Bixby discloses the item of jewelry of claim 16, wherein: at least two of the plurality of chains have different lengths (figure 3, [0026]).

Regarding claim 23, Bixby discloses the item of jewelry of claim 16, wherein: at least two of the plurality of chains have different styles (two have x’s and o’s charms, the other two have no charms).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter as applied to claim 8 above, and further in view of 2014/0047865 Bixby.
Regarding claim 15, Hunter discloses the item of jewelry of claim 8, wherein the first chain and the second chain have lengths, but does not disclose that the lengths are different.
Bixby discloses a similar device in jewelry necklace, utilizing different length necklaces at the same time, figure 3, [0026].  
.

Claims 20, is rejected under 35 U.S.C. 103 as being unpatentable over Bixby.
Regarding claim 20, Bixby discloses the item of jewelry of claim 16, wherein: two of the plurality of chains has one of: round shaped links (o’s of x’s and o’s, figure 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the charms of figure 3 to all strands of the necklace of Bixby for aesthetic purposes.  Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bixby as applied to claim 17 above, and further in view of Hunter.
Regarding claims 18 and 19, Bixby discloses the item of jewelry of claim 17, wherein: 
the plurality of chains includes a first chain, a second chain, a third chain, and a fourth chain (labeled in figure 3); 
the first chain includes a first connecting ring at one end and a second connecting ring at the other end; the second chain includes a third connecting ring at one end and a fourth connecting ring at the other end; the third chain includes a fifth connecting ring at one end and a sixth connecting ring at the other end; the fourth chain includes a seventh connecting ring at one end and an eighth connecting ring at the other end (loops 36 or 40, figure 3); and 

Bixby does not disclose attaching both ends of all chains in the same clasp.
Hunter discloses a necklace having a circular clasp that opens, and two necklaces, each having two opposing ends, both ends of both necklaces are attached to the circular clasp (figures 1 and 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach both ends of all chains of Bixby to the same clasp of Bixby, in order to create the necklace as taught in Hunter.  Examiner notes that the manner of using the clasp of Bixby in the manner of Hunter is capable in Bixby, and still performs the function of creating a necklace, as shown in both Bixby and Hunter.  Examiner contends that the plurality of chains worn in the manner of Hunter or worn in the manner of Bixby still result in a necklace, and is only altered for aesthetic function.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter as applied to claim 8 above, and further in view of D690058 Littrell.
Regarding claims 24, Bixby discloses the item of jewelry of claim 16, wherein the clasp is circular, and does not disclose “oblong”.
Littrell discloses a clasp between two loops of a decorative encircling device that is oblong.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the clasp of Hunter to “oblong”, as this does not affect the form, function, or use, of the clasp of Hunter.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bixby as applied to claim 16 above, and further in view of D690058 Littrell.
Regarding claim 25, Bixby discloses the item of jewelry of claim 16, wherein the clasp is circular, and does not disclose “the ring element is oval so that the clasp is oblong”.
Littrell discloses a clasp between two loops of a decorative encircling device that is oblong.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the clasp of Hunter to “oblong”, as this does not affect the form, function, or use, of the clasp of Hunter.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.  Examiner notes that 4815180 Elsener would also be a 102a1 rejection.
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677